CONCURRING OPINION
Donlon, Judge:
Artificial teeth are not eo nomine provided for. in the Tariff Act of 1930, as Judge Worley pointed out in his opinion in Maher-App & Company v. United States, 44 C.C.P.A. (Customs) 22, C.A.D. 630. By administrative construction, judicially approved, artificial teeth are enumerated under paragraph 212 if they are “composed of a vitrified nonabsorbent body which when broken shows a vitrified or vitreous, or semivitrified or semivitreous fracture . . . .”
In Maher-App, supra, the question was as to classification of plastic teeth under paragraph 212, pursuant to the similitude provision of paragraph 1559. The merchandise of that case had been entered prior to the amendment of paragraph 1559, effected by the Customs Simplification Act of 1954. This merchandise was entered after the 1954 amendment had become effective.
Much of the reasoning on which the Maher-App decision, supra, was based, would seem to be inapt under amended paragraph 1559. The only issue paragraph 1559 now permits is the issue of similitude in use, save where the nonenumerated article equally resembles in use two or more enumerated articles with different duty rates, a circumstance that does not exist here.
It is too well settled to require citations, that there may be similarity in use between articles of dissimilar materials. This court held, in the Maher-App case, that there was similitude in use between the plastic teeth there in litigation and teeth “composed of a vitrified nonabsorbent body which when broken shows a vitrified or vitreous, or semivitrified or semivitreous fracture . . .,” dutiable under paragraph 212.
On appeal, the majority of our appeals court held, if I read aright their decision, that there was neither such similitude in use nor was there similitude of material. As noted above, similitude of material is no longer an issue to be considered here. We have considered only whether there is similitude in use.
How far language concededly exclusionary as to similitude of material, under old paragraph 1559, is to be construed as being applicable in reaching a decision as to similitude of use in articles composed of different materials, may need further judicial clarification. I have the view that it does so require. However, we have before us here *168an issue identical to an issue previously litigated, namely, similitude in use, involving an article stipulated of record here as being similar in all material respects to the article there litigated. The decision of our appeals court in Maher-App, supra, is, therefore, stare decisis. It controls our decision here. For that reason, I concur.